DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-6) in the reply filed on 29 March 2022 is acknowledged.  The traversal is on the ground(s) that the inventions have overlapping scope and that there is no serious burden.  This is not found persuasive because the search of multiple inventions is a burden that could impact the quality of examination. The Application contains two apparatus claim sets and a method claim set, all claim sets are directed to differing limitations as previously explained that would require multiple search strategies.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 17 December 2019. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ertem et al. (Ertem, US PGPub 2021/0063555).
	Referring to Claim 1, Ertem teaches a transmitter circuit (Fig. 3B #3210A; [0044]) configured to: store an identifier number (Fig. 3B #3229; [0044]); determine a code word using the identifier number, wherein the code word includes a plurality of numbers; generate a transmit signal that includes a plurality of pulses, wherein a given one of the plurality of pulses includes a plurality of chirps each coded with a respective one of the plurality of numbers (Fig. 3B #3226; [0044]); and broadcast the transmit signal using a first antenna (Fig. 3B #3222; [0044]); and a receiver circuit configured to: receive, using a second antenna, an echo signal that is a reflected version of the transmit signal ([0048] ln 1-2); and generate an output signal using the echo signal (distance determination is interpreted as the generation of an output signal as is consistent with Applicant’s specification; see disclosure).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2020/0011983 and US Pat. 9,715,609 are both considered to be relevant to the state of the art although not relied upon as prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646